 

Exhibit 10.1

 

Magma Design Automation, Inc.

 

ID: 77-0454924

 

2 Results Way

 

Cupertino, CA 95014

 

 

Notice of Grant of Stock Options

and Option Agreement

 

 

Roy E. Jewell

     

Option Number:

 

0001355

2 Results Way

     

Plan:

 

2001

Cupertino, CA 95014

     

ID:

   

 

 

Effective 5/14/2003, you have been granted a(n) Non-Qualified Stock Option to
buy 297,393 shares of Magma Design Automation, Inc. (the Company) stock at
$7.00000 per share.

 

The total option price of the shares granted is $2,081,751.00.

 

Shares in each period will become fully vested on the date shown.

 

Shares

 

Vest Type

 

Full Vest

 

Expiration

    297,393

 

    On Vest Date

 

    5/5/2005

 

    5/14/2013

 

 

 

 

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.

 

/s/  Magma Design Automation, Inc.

 

Date 5/19/03

/s/  Roy E. Jewell

 

Date 5/19/03



--------------------------------------------------------------------------------

 

STOCK OPTION AGREEMENT

 

TERMS AND CONDITIONS

 

MAGMA DESIGN AUTOMATION, INC.

 

2001 Stock Incentive Plan

 

THIS STOCK OPTION AGREEMENT TERMS AND CONDITIONS (the “Stock Option Agreement
Terms and Conditions”), together with the Notice of Stock Option Grant (the
“Notice of Grant”) to which this Stock Option Agreement Terms and Conditions is
attached, constitute the Stock Option Agreement referred to in the Magma Design
Automation, Inc. 2001 Stock Incentive Plan (the “Plan”) with respect to the
option granted to you pursuant to the Notice of Grant (the “Option”). This
Option is intended to be an Incentive Stock Option or a Nonstatutory Stock
Option, as provided in the Notice of Grant.

 

1.    Exercise.  The Option evidenced by this Stock Option Agreement Terms and
Conditions becomes exercisable in equal installments on a monthly basis over
twenty-two (22) months, beginning one month after your vesting commencement
date, May 5, 2003, and ending March 5, 2005. Your rights to exercise the Option
accrue only for the time period you render Service to the Company following your
vesting commencement date.

 

2.    Term.  The Option expires on the date shown in the Notice of Grant, but in
no event later than the tenth anniversary of the Date of Grant set forth in the
Notice of Grant. The Option may expire earlier in connection with the
termination of your Service, as described below.

 

3.    Regular Termination.  If your Service with the Company or a Subsidiary
terminates for any reason excluding death, Total and Permanent Disability or
Cause, this Option will expire on the date three months after your termination
date.

 

4.    Death or Disability.  If your Service with the Company or a Subsidiary
terminates as a result of your Total and Permanent Disability or death, this
Option will expire on the date six months after your termination date. If the
Option is an Incentive Stock Option, the Stock Option will cease to be treated
as an Incentive Stock Option if not exercised within three (3) months after
termination of Service.

 

5.    Cause.  If your Service with the Company or a Subsidiary terminates for
Cause, this Option will expire on the date seven days following your termination
date. For purposes of this section, Cause shall mean (i) continued failure to
perform substantially your duties, which standard of duties shall be referenced
to the standards set by the Company at the date of this Agreement (other than as
a result of sickness, accident or similar cause beyond your reasonable control)
after receipt of a written warning and your being given thirty (30) days to cure
the failure; (ii) willful misconduct or gross negligence, which is demonstrably
injurious to the Company or any of its subsidiaries, including without
limitation willful or grossly negligent failure to perform your material duties
as an officer or employee of the Company or any of its subsidiaries or a
material breach of this Agreement, your employment agreement (if any) or your
Proprietary Information and Inventions Agreement with the Company; (iii)
conviction of or plea of nolo contendere to a felony; or (iv) commission of an
act of fraud against, or



--------------------------------------------------------------------------------

the misappropriation of property belonging to, the Company or any affiliated
company, employee, customer or supplier of the Company.

 

6.    Leaves of Absence.  For purposes of this Option, your Service does not
terminate when you go on a military leave of absence, a sick leave of absence or
another bona fide leave of absence, if the leave of absence was approved by the
Company in writing and if continued crediting of Service is required by the
terms of the leave or by applicable law. Your Service will terminate when the
approved leave of absence ends unless you immediately return to active work.
Except as provided by applicable law, or unless expressly provided in writing
pursuant to a Company-approved leave of absence, the period of the approved
leave of absence will not be credited as Service to the Company for the purposes
of determining when your Option vests. In accordance with the preceding
sentence, the dates on which the Option would otherwise vest will be postponed
by the number of days of the approved leave of absence.

 

7.    Restrictions on Exercise.  The Company will not permit you to exercise
this Option if the issuance of Shares at that time would violate any law or
regulation.

 

8.    Notice of Exercise.  When you wish to exercise this Option you must notify
the Company by completing the Notice of Stock Option Exercise in the form
attached to this Stock Option Agreement Terms and Conditions (or such other form
approved by the Company) (the “Notice of Exercise”) and filing it with the
Treasury Department of the Company. The exercise of your Option will be
effective when the Notice of Exercise and payment of the Exercise Price is
received by the Company. In the case of a cashless exercise through a securities
broker approved by the Company, the Notice of Exercise form must be filed in
advance and approved by the Company prior to placing the order with the broker.
This Notice of Exercise form may be superseded by a Company-sponsored web-based
trading program that includes security measures sufficient to ensure your
identification, such that your entry of a web-based exercise or cashless
exercise constitutes your request and authorization to exercise the Option. If
someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

9.    Form of Payment.  Payment may be made (i) by personal check, a cashier’s
check or a money order, (ii) in shares of Company Stock which have been owned by
you or your representative for more than twelve (12) months and which are
surrendered to the Company in good form for transfer, or (iii) by delivering a
Committee-approved form of irrevocable direction to a securities broker approved
by the Company to sell all or part of the Shares subject to the Option and to
deliver to the Company from the sale proceeds an amount sufficient to pay the
Exercise Price and any withholding taxes. In the case of a cashless exercise,
the balance of the sale proceeds will be delivered to you. Notwithstanding the
foregoing, a form of payment will not be available if the Committee determines,
in its sole and absolute discretion, that such form of payment could violate any
law or regulation.

 

10.    Withholding Taxes and Stock Withholding.  You will not be allowed to
exercise this Option unless you make arrangements acceptable to the Company to
pay any withholding taxes that may be due as a result of the Option exercise.
These arrangements may include withholding Shares of Company Stock that
otherwise would be issued to you when you exercise this Option. The value of
these Shares, determined as of the effective date of Option exercise, will be
applied to the withholding taxes.



--------------------------------------------------------------------------------

 

11.    Restrictions on Resale.  By entering into this Stock Option Agreement
Terms and Conditions, you agree not to sell any Shares at a time when applicable
laws or Company policies prohibit a sale. This restriction will apply as long as
you are providing Service to the Company or a Subsidiary.

 

12.    Transfer of Option.  Prior to your death, only you can exercise this
Option. You cannot transfer or assign this Option. For instance, you may not
sell this Option or use it as security for a loan. If you attempt to do any of
these things, this Option will immediately become invalid. You may in any event
dispose of this Option in your will. Regardless of any marital property
settlement agreement, the Company is not obligated to honor a notice of exercise
from your former spouse, nor is the Company obligated to recognize your former
spouse’s interest in your Option in any other way.

 

13.    Retention Rights.  Neither your Option nor this Stock Option Agreement
Terms and Conditions give you the right to be retained by the Company or a
Subsidiary in any capacity. The Company and its subsidiaries reserve the right
to terminate your Service at any time, with or without Cause.

 

14.    Stockholder Rights.  You have no rights as a stockholder of the Company
until you have exercised this Option by giving the required Notice of Exercise
to the Company and paying the Exercise Price. No adjustments are made for
dividends or other rights if the applicable record date occurs before you
exercise this Option, except as described in the Plan.

 

15.    Adjustments.  In the event of a stock split, a stock dividend or a
similar change in Company Stock, the number of Shares subject to this Option and
the Exercise Price per share may be adjusted pursuant to the Plan.

 

16.    Applicable Law.  This Stock Option Agreement Terms and Conditions will be
interpreted and enforced under the laws of the State of California (without
regard to choice-of-law provisions).

 

17.    The Plan and Other Agreements.  The text of the Plan is incorporated in
this Stock Option Agreement Terms and Conditions by reference. Capitalized terms
used herein and not defined shall have the meanings set forth in the Plan. This
Stock Option Agreement Terms and Conditions, the Notice of Grant, the Notice of
Exercise and the Plan constitute the entire understanding between you and the
Company regarding this Option. Any prior agreements, commitments or negotiations
concerning the Option are superseded. This Stock Option Agreement Terms and
Conditions, the Notice of Grant and the Notice of Exercise may be amended only
by another written agreement, signed by both you and the Company.

 

BY SIGNING THE NOTICE OF GRANT, YOU AGREE TO ALL OF THE

TERMS AND CONDITIONS DESCRIBED IN THE NOTICE OF GRANT, THE

STOCK OPTION AGREEMENT TERMS AND CONDITIONS, THE NOTICE OF EXERCISE

AND THE PLAN, AND ACKNOWLEDGE RECEIPT OF A COPY OF THE PLAN.